DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32-40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 21-40 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Zukowski (US 2014/0316514 A1) which does not teach or render obvious the cumulative claim limitations. It is noted that Zukowski teaches a prosthetic assembly configured for endovascular placement within an aortic arch, the prosthetic assembly comprising: a proximal aortic stent-graft prosthesis including a tubular graft, at least one stent coupled to the tubular graft, and a coupling extending from the tubular graft, wherein the proximal aortic stent-graft prosthesis has an outer diameter in an expanded configuration that is substantially similar to an inner diameter of the aortic arch; a distal aortic stent-graft prosthesis including a tubular graft, at least one stent coupled to the tubular graft, and a coupling extending from the tubular graft, the coupling being configured to be positioned distal to an ostium of a branch vessel when deployed in situ, wherein the distal aortic stent-graft prosthesis has an outer diameter in an expanded configuration that is substantially similar to an inner diameter of the aortic arch; a first branch stent-graft prosthesis including a tubular graft and at least one stent coupled to the tubular graft, wherein the first branch stent-graft prosthesis is configured to be disposed through the coupling of the proximal aortic stent-graft prosthesis when the proximal aortic stent-graft prosthesis is in its expanded configuration and the first branch stent-graft prosthesis in an expanded configuration; and a second branch stent-graft prosthesis including a tubular graft and at least one stent coupled to the tubular graft, wherein the second branch stent-graft prosthesis is configured to be disposed through the coupling of the distal aortic stent- graft prosthesis when the distal aortic stent-graft prosthesis is in its expanded configuration and the second branch stent-graft prosthesis is in an expanded configuration, Page 2 of 7Application No. 16/885,533 Amd. Dated: 02 November 2021 Reply to Office Action mailed October 15, 2021 wherein an overlap is formed between the proximal and distal aortic stent-graft prostheses when the proximal and distal aortic stent-graft prostheses are in their respective expanded configurations, and wherein a portion of the second branch stent-graft prosthesis in its expanded configuration is configured to be disposed between and contact both of an outer surface of the distal aortic stent-graft prosthesis and a vessel wall of the aortic arch, and wherein the distal aortic stent-graft prosthesis is configured to partially collapse relative to its expanded configuration due to the contact with the second branch stent-graft prosthesis in its expanded configuration.
However, the prior art either individually or in combination with, does not teach or render obvious wherein in an expanded configuration the distal aortic stent-graft prosthesis is configured to have an outer diameter along an entire length thereof in an expanded configuration that is substantially similar to an inner diameter of the aortic arch within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774